UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

 

 

 

John Doe
Plaintififs)
Vv. Civil Action No. 3:19-cv-00038
The Rector and Visitors of the University of Virginia et al
Defendants)
DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL .

INTEREST IN LITIGATION

ONLY ONE FORM NEEOS FO BE COMPLETED FOR A PARTY EVEN JF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY, DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION.

IF YOU ANSWER *YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.

Pursuant to Standing Order entered May 15, 2000.

Whittington W. Clement whois Defendant
(Name of party you represent) , (Plaintiff/Deferndant}

 

 

makes the following disclosure:

1. Is the party a publicly heid corporation or other publicly held entity?

(Yes No

2. Does the party have any parent corporations?

[ ]¥es No

IF yes, identify all parent corporations, including grandparent and great grandparent corporations:

3. Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?

(]Yes [X]No

If yes, identify all such owners:

4. Is there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome

of the litigation?
Yes [<]No

If yes, identify ail such owners:

5. Is the party a trade association?
[ ]Yes Ix|No
If yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (109%)
percent or more of the party's stock:

Be 7 fleo————__ duly 11, 2019

J (Signature) {Date}

 

 
